NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  ___________

                      No. 12-3975
                      ___________

                 CHARLES JACKSON,
                      Appellant

                            v.

                 SCI CAMP HILL;
 PENNSYLVANIA DEPARTMENT OF CORRECTIONS;
     BUSINESS MANAGER ROBERT GIMBLE,
             in his individual capacity;
       ALLEGHENY CO. PENNSYLVANIA
     ____________________________________

      On Appeal from the United States District Court
           for the Middle District of Pennsylvania
            (D.C. Civil Action No. 11-cv-01135)
      District Judge: Honorable William W. Caldwell
       ____________________________________

     Submitted Pursuant to Third Circuit LAR 34.1(a)
                     June 21, 2013

Before: SMITH, CHAGARES and SHWARTZ, Circuit Judges

               (Opinion filed June 26, 2013)
                      ___________

                       OPINION
                      ___________
PER CURIAM

      Charles Jackson appeals the District Court’s orders granting Appellees’ motions to

dismiss and denying his motion to file a second amended complaint. For the reasons below,

we will affirm the District Court’s judgment.

      In his first amended complaint, Jackson alleged that starting in December 2007, the

Pennsylvania Department of Corrections (“DOC”) deducted monies from Jackson’s prisoner

account and submitted the funds to Allegheny County to pay his prosecution costs. Jackson

attached his sentencing order which stated that the prosecution costs were to be paid by

Allegheny County. Jackson related that he discovered the error when he received a copy of his

sentencing order in March 2010. After Jackson provided the business office at the prison a

copy of the sentencing order, they ceased the deductions in April 2010. According to a log of

Jackson’s payments, the prison had submitted $488.15 to Allegheny County. Jackson then

repeatedly complained to prison officials and requested a refund. Prison officials advised

Jackson to contact Allegheny County for the return of the funds. Jackson’s efforts were

unsuccessful, and he filed his complaint alleging claims of due process violations and fraud.

      Appellees filed motions to dismiss. Jackson filed a motion for permission to file a

second amended complaint. The District Court granted Appellees’ motions to dismiss and

denied Jackson’s motion to file a second amended complaint. It concluded that Jackson’s

procedural due process claim was barred by the statute of limitations. It also determined that

the DOC and SCI-Camp Hill were entitled to immunity under the Eleventh Amendment. As

for Allegheny County, the District Court concluded that Jackson had not shown that his injury

was the result of a policy or custom. With respect to Jackson’s Fourth Amendment claim

                                                2
against Appellee Gimble, the District Court determined that Jackson had no Fourth

Amendment rights in his prison account. Jackson’s state law fraud claim was disposed of on

the ground of sovereign immunity. Jackson filed a timely notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291. In his brief on appeal, Jackson challenges

only the District Court’s denial of his motion to file a second amended complaint. In his

proposed second amended complaint, Jackson sought to base his claims on the Federal Tort

Claims Act and the Uniform Fraudulent Transfer Act. He also requested that the District Court

consider the Public Function test. The District Court concluded that Jackson’s proposed

amendments were futile. We review its decision for an abuse of discretion. Winer Family

Trust v. Queen, 503 F.3d 319, 331 (3d Cir. 2007).

       The District Court correctly concluded that the Federal Tort Claims Act does not apply

because Jackson did not name the United States as a defendant. 28 U.S.C. § 2674. The

Pennsylvania Uniform Fraudulent Transfers Act also does not apply as the Appellees did not

transfer the money to avoid a creditor’s claims. 12 Pa. C.S.A. § 5101 et seq. Jackson had not

extended credit to Appellees. The Public Function test is not relevant as the state actors do not

dispute their status as such. Brown v. Philip Morris Inc., 250 F.3d 789, 801-02 (3d Cir. 2001).

The District Court did not abuse its discretion in denying Jackson’s motion to file a second

amended complaint.

       It appears that the deductions at issue resulted from a possible clerical error. We

encourage counsel for Allegheny County to look into: (1) whether Allegheny County received

approximately $488.15 from Jackson’s account from the Pennsylvania Department of



                                               3
Corrections between December 2007 and April 2010; (2) which criminal case or other debt the

funds were applied to; and (3) whether Jackson is entitled to the return of any funds.

       For the above reasons, as well as those set forth by the District Court, we will affirm the

District Court’s judgment.




                                                4